Title: To Benjamin Franklin from Joseph Priestley, 20 March 1768
From: Priestley, Joseph
To: Franklin, Benjamin


Dear Sir
Leeds. 20 March 1768.
I hope you will excuse the liberty I take of enclosing to you two copies of a paper I wanted to send to Dr. Kippis and Mr. Price,  and beg the favour of your transmitting them the first convenient opportunity. Do not imagine, from the nature of this paper, that I am deserting philosophy. I am now chiefly employed in perusing the books you sent me in High Dutch,  in order to prepare for the second edition of my history of electricity, and I find this a very tedious business; for I find I have lost a great part of the knowledge I had acquired of that language, before my last journey to London, but I make no doubt that attention and perseverance will recover it. I am at present reading the history of electricity written by D. Gralath of Dantzig. I am, with the greatest respect Dear Sir Your most obliged humble servant
J Priestley
 
Addressed: To / Doctor B Franklin / at Mrs Stephenson’s Craven Street / in the Strand London
Endorsed: Dr. Priestly  Mar 20. 68
